



CONSENT AND NINTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT
This CONSENT AND NINTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT, dated as of March 13, 2017 (this “Amendment”), is entered
into by and among THE PRIVATEBANK AND TRUST COMPANY (in its individual capacity,
“PrivateBank”), as administrative agent for the lenders (the “Lenders”) party to
the Loan Agreement (as defined below) (in such capacity, together with its
successors and assigns, the “Administrative Agent”), the Lenders, and each of
WESTMORELAND COAL COMPANY, a Delaware corporation (“Westmoreland Parent”),
WESTMORELAND ENERGY LLC, a Delaware limited liability company (“Westmoreland
Energy”), WESTMORELAND – NORTH CAROLINA POWER, L.L.C., a Virginia limited
liability company (“Westmoreland NC”), WEI-ROANOKE VALLEY, INC., a Delaware
corporation (“WEI”), WESTMORELAND – ROANOKE VALLEY, L.P., a Delaware limited
partnership (“Westmoreland Roanoke”), WESTMORELAND PARTNERS, a Virginia general
partnership (“Westmoreland Partners”), WESTMORELAND RESOURCES, INC., a Delaware
corporation (“Westmoreland Resources”), WESTMORELAND COAL SALES COMPANY, INC., a
Delaware corporation (“Coal Sales”), WRI PARTNERS, INC., a Delaware corporation
(“WRI”), WCC LAND HOLDING COMPANY, INC., a Delaware corporation (“WCC”),
WESTMORELAND CANADA LLC, a Delaware limited liability company (“WC LLC”),
WESTMORELAND ENERGY SERVICES, INC., a Delaware corporation (“WES”), WESTMORELAND
MINING LLC, a Delaware limited liability company (“WML”), WESTERN ENERGY
COMPANY, a Montana corporation (“WECO”), TEXAS WESTMORELAND COAL CO., a Montana
corporation (“TWCC”), WESTMORELAND SAVAGE CORPORATION, a Delaware corporation
(“Savage”), DAKOTA WESTMORELAND CORPORATION, a Delaware corporation (“Dakota”),
and BUCKINGHAM COAL COMPANY, LLC, an Ohio limited liability company
(“Buckingham”) and HAYSTACK COAL COMPANY, a Delaware corporation (“Haystack;
together with Westmoreland Parent, Westmoreland Energy, Westmoreland NC, WEI,
Westmoreland Roanoke, Westmoreland Partners, Westmoreland Resources, Coal Sales,
WRI, WCC, WC LLC, WES, WML, WECO, TWCC, Savage, Dakota and Buckingham, each
individually a “US Borrower” and collectively, the “US Borrowers”), WESTMORELAND
CANADIAN INVESTMENTS L.P., a limited partnership organized and existing under
the laws of the Province of Quebec (“WC Investments”), WESTMORELAND CANADA
HOLDINGS, INC., a corporation organized and existing under the laws of the
Province of Alberta (“Westmoreland Canada”), WESTMORELAND PRAIRIE RESOURCES
INC., a corporation organized and existing under the laws of the Province of
Alberta (“WPR”), and PRAIRIE MINES & ROYALTY ULC, an unlimited liability company
organized under the laws of the Province of Alberta (“PMRL”; together with WC
Investments, Westmoreland Canada and WPR, each individually a “Canadian
Borrower” and collectively, the “Canadian Borrowers”), and WCC HOLDING B.V., a
B.V. organized and existing under the laws of the Netherlands (“WCC BV”;
together with the US Borrowers and the Canadian Borrowers, collectively, the
“Borrowers”).
W I T N E S S E T H:
WHEREAS, the Borrowers, the Administrative Agent and the Lenders entered into a
certain Second Amended and Restated Loan and Security Agreement dated as of
December 16, 2014, as


 
 
 




--------------------------------------------------------------------------------





amended by that certain Joinder and First Amendment to Second Amended and
Restated Loan and Security Agreement dated March 26, 2015, that certain Consent
and Second Amendment to Second Amended and Restated Loan and Security Agreement
dated as of May 29, 2015, that certain Third Amendment to Second Amended and
Restated Loan and Security Agreement dated as of December 31, 2015, that certain
Consent and Fourth Amendment to Second Amended and Restated Loan and Security
Agreement dated as of January 29, 2016, that certain Fifth Amendment to Second
Amended and Restated Loan and Security Agreement dated as of May 3, 2016, that
certain Sixth Amendment to Second Amended and Restated Loan and Security
Agreement dated as of June 28, 2016, that certain Seventh Amendment to Second
Amended and Restated Loan and Security Agreement dated as of September 30, 2016,
and that certain Eighth Amendment to Second Amended and Restated Loan and
Security Agreement dated as of October 12, 2016 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which the Borrowers established certain financing arrangements with
the Lenders;
WHEREAS, PMRL and Capital Power, L.P., an Ontario, Canada, limited partnership
(“Capital Power”), are parties to an Amended and Restated Genesee Coal Mine
Joint Venture Agreement dated as of April 24, 2014 (the “Genesee JV Agreement”),
and an Amended and Restated Operating Agreement, dated as of April 24, 2014 (the
“Genesee Operating Agreement”; and together with the Genesee JV Agreement, the
“Genesee JV Governing Documents”; which joint venture is referred to herein as
the “Genesee Joint Venture”), providing for certain agreements relating to the
operation and funding of the Genesee coal mine located near Warburg, Alberta,
Canada (the “Genesee Coal Mine”);
WHEREAS, the Borrowers have informed the Lenders that Capital Power and PMRL
desire to enter into an amendment agreement to the Genesee JV Agreement and the
execution of a security agreement by PMRL in favor of Capital Power in the
assets that comprise the Genesee Coal Mine which will result, among other
things, in an accelerated payment of approximately $55,000,000 from Capital
Power (the “Accelerated Receivable Payment”) to PMRL in exchange for PMRL’s
execution and delivery of such agreements; and
WHEREAS, the Lenders and the Borrowers desire to consent to the transactions set
forth in Section 2 below and further amend the Loan Agreement in accordance
with, and subject to the terms and conditions of, this Amendment.
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment, the parties, intending to be bound, hereby agree as follows:
Section 1.Incorporation of the Loan Agreement. All capitalized terms which are
not defined hereunder shall have the same meanings as set forth in the Loan
Agreement, and the Loan Agreement, to the extent not inconsistent with this
Amendment, is incorporated herein by this reference as though the same were set
forth in its entirety. To the extent any terms and provisions of the Loan
Agreement or the other Loan Documents are inconsistent with the amendments set
forth in Section 2 below, such terms and provisions shall be deemed superseded
hereby. Except as specifically set forth herein, the Loan Agreement and the
other Loan Documents shall remain in full force and effect and its provisions
shall be binding on the parties hereto.


 
2
 




--------------------------------------------------------------------------------





Section 2.    Consent. Subject to the satisfaction of the conditions precedent
set forth in Section 4 hereof:
(a)    Notwithstanding Section 13.3 (Liens) of the Loan Agreement, Lenders
hereby consent to the execution and delivery by PMRL of a security agreement in
form and substance acceptable to Administrative Agent by which PMRL will grant a
priority security interest to Capital Power in all of PMRL’s present and
after-acquired right, title, estate and interest in the assets that comprise the
Genesee Coal Mine (excluding, in all instances, all cash and accounts
receivable, together with all products and proceeds thereof) as collateral
security for certain continuing obligations of PMRL to the Genesee Joint
Venture, subject to execution of a Subordination Agreement between Capital Power
and Administrative Agent in form and substance acceptable to the Lenders,
provided that upon receipt of the Accelerated Receivable Payment by PMRL the
Borrowers shall repay all then outstanding Revolving Loans.
(b)    The foregoing consent is expressly limited to the transactions described
above in this Section 2, and shall not be deemed or otherwise construed to
constitute a consent to any other transaction, whether or not similar to the
transactions described above in this Section 2. Lenders have granted the consent
set forth in this Section 2 in this particular instance and in light of the
facts and circumstance that presently exist, and the grant of such consent shall
not constitute a course of dealing or impair Lenders’ right to withhold any
similar consent in the future.
(c)    For the avoidance of doubt, it is understood and agreed that all
inventory located at the Genesee Coal Mine shall not constitute Eligible
Canadian Inventory or Eligible Parts Inventory and all receivables due from
Capital Power to PMRL shall not constitute Eligible Canadian Accounts at any
time.
Section 3.    Amendments to the Loan Agreement.
(a)    The percentage allocation table set forth at the end of the definition of
the term “Canadian Fixed Charges” set forth in Section 1 of the Loan Agreement
is hereby amended and restated to read in its entirety as follows:
Scheduled cash interest payments for Canadian Borrowers
Scheduled cash interest payments for US Borrowers
80%
20%



(b)    The percentage allocation table set forth at the end of the definition of
the term “US Fixed Charges” set forth in Section 1 of the Loan Agreement is
hereby amended and restated to read in its entirety as follows:




 
3
 




--------------------------------------------------------------------------------





Scheduled cash interest payments for Canadian Borrowers
Scheduled cash interest payments for US Borrowers
80%
20%



(c)    Section 9.4 of the Loan Agreement is hereby amended and restated to read
as follows:
9.4 Annual Projections. No later than thirty (30) days after the beginning of
each Fiscal Year, the Borrowers shall deliver to Administrative Agent projected
statements of income and cash flow for the Borrowers, for each quarter during
such Fiscal Year, which shall include the assumptions used therein, together
with appropriate supporting details as reasonably requested by Administrative
Agent.
(d)    A new Section 13.16 is hereby added to the Loan Agreement to read as
follows:
13.16 Payments on Long Term Debt. Notwithstanding the provisions of Section
13.12, no Borrower will utilize any of the proceeds from the payments received
by PMRL from Capital Power L.P. in connection with amending the Genesee JV
Agreement to make accelerated payments of principal on any long term debt,
except for regularly scheduled principal payments or annual payments of excess
cash flow relating to the Fiscal Year ended 2017 and thereafter which are
required to be made in accordance with the applicable long term debt documents,
without the prior written consent of all of the Lenders, which may not be
unreasonably withheld.
(e)    Section 14.1 of the Loan Agreement is hereby amended and restated to read
as follows:
“14.1    Fixed Charge Coverage.
14.1.1 US Consolidated Fixed Charge Coverage. Westmoreland Parent and its US
Subsidiaries shall not permit the ratio of US EBITDA to US Fixed Charges for
each period of four consecutive quarters to be less than 0.9:1.0 tested on the
last day of each quarter. Notwithstanding the foregoing, (i) solely for the
quarterly periods ended March 31, 2017 and June 30, 2017, US Consolidated Fixed
Charge Coverage will only be tested to the extent Excess Availability at such
quarter end is less than $5,000,000, and (ii) US EBITDA may be increased by
(a) the amount of Alternative Minimum Tax Credits, as defined by the U.S.
Internal Code, received by the US Borrowers during any period of determination,
not to exceed $3,000,000 in the aggregate and (b) the amount of unrestricted
cash, free and clear of


 
4
 




--------------------------------------------------------------------------------





all liens, claims and encumbrances, which is transferred from BP Energy Company
to Borrowers’ operating account on deposit with Administrative Agent relating to
the ROVA power plant project in an amount not to exceed $10,000,000 at any time.
14.1.2 Canadian Consolidated Fixed Charge Coverage. The Canadian Borrowers shall
not permit the ratio of Canadian EBITDA to Canadian Fixed Charges for each
period of four consecutive quarters to be less than 0.9:1.0 tested on the last
day of each quarter. Notwithstanding the foregoing, solely for the quarterly
periods ended March 31, 2017 and June 30, 2017, Canadian Consolidated Fixed
Charge Coverage will only be tested to the extent Excess Availability under the
Canadian Revolving Loan Commitment at such quarter end is less than $5,000,000.
Further, Canadian EBITDA may be increased by the amount of the payments received
by PMRL from Capital Power L.P. in connection with amending the Genesee JV
Agreement (the “Accelerated Receivable Payment”) in an amount not to exceed
$55,000,000 to be allocated equally as an addition to Canadian EBITDA over the
subsequent six (6) quarters beginning with the first quarter of fiscal year 2017
and ending with the second quarter of fiscal year 2018; provided that such
Accelerated Receivable Payment must be received by April 30, 2017.
14.1.3 Consolidated Fixed Charge Coverage. Westmoreland Parent, its US
Subsidiaries and the Canadian Borrowers shall not permit the ratio of
Consolidated EBITDA to Consolidated Fixed Charges for each period of four
consecutive quarters to be less than 1.10:1.0 tested on the last day of each
quarter beginning with the quarterly period ending June 30, 2016.
Notwithstanding the foregoing, Consolidated EBITDA may be increased by (i) the
amount of Alternative Minimum Tax Credits, as defined by the U.S. Internal
Revenue Code, received by the US Borrowers during any period of determination,
not to exceed $3,000,000, (ii) the amount of unrestricted cash, free and clear
of all liens, claims and encumbrances, which is transferred from BP Energy
Company to Borrowers’ operating account on deposit with Administrative Agent
relating to the ROVA power plant project in an amount not to exceed $10,000,000
at any time, and (iii) the amount of the payments received by PMRL from Capital
Power L.P. in connection with amending the Genesee JV Agreement in an amount not
to exceed $55,000,000 to be allocated equally as an addition to Canadian EBITDA
over the subsequent six (6) quarters beginning with the first quarter of fiscal
year 2017 and ending with the second quarter of fiscal year 2018; provided that
such Accelerated Receivable Payment must be received by April 30, 2017.


 
5
 




--------------------------------------------------------------------------------





Section 4.    Effectiveness Conditions. The amendments and other agreements set
forth herein shall be effective upon the satisfaction of all of the following
conditions precedent, each to the satisfaction of the Administrative Agent in
its sole discretion:
(a)    Receipt by the Administrative Agent from each of the Lenders, the
Administrative Agent and Borrowers, of a counterpart of this Amendment signed on
behalf of such party; and
(b)    Receipt by the Administrative Agent of such other documents, instruments
and certificates as the Administrative Agent shall reasonably request.
Section 5.    Representations and Warranties; No Default.
(a)    The representations and warranties of the Borrowers set forth in
Section 11 of the Loan Agreement shall be deemed made or remade, as applicable,
by each Borrower as of the date hereof, and shall be true and correct in all
material respects as of the date hereof except to the extent that such
representation or warranty expressly relates to a specified earlier date, in
which case such representation and warranty shall be true and correct in all
material respects as of such earlier date; and
(b)    Each Borrower represents and warrants to the Administrative Agent and the
Lenders that (i) the execution and delivery by such Borrower of this Amendment
and the performance by it of the transactions herein contemplated (A) are and
will be within its organizational powers, (B) have been authorized by all
necessary organizational action and (C) are not and will not be in contravention
of any order of any court or other agency of government, of law or any other
indenture, agreement or contract to which such Borrower is a party or by which
the property of such Borrower is bound, or be in violation of, result in a
breach of, or constitute with due notice and/or lapse of time a default under
any such indenture, agreement or contract, which contravention, violation or
breach would reasonably be expected to have a Material Adverse Effect or result
in the imposition of any lien, charge or encumbrance of any nature on any of the
properties of such Borrower (other than Permitted Liens) and (ii) No Default or
Event of Default has occurred and is continuing.
Section 6.    Affirmation. Except as specifically amended pursuant to the terms
hereof, the Loan Agreement and the other Loan Documents (and all covenants,
terms, conditions and agreements therein), shall remain in full force and
effect, and are hereby ratified and confirmed in all respects by the Borrowers.
Each Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that as of the date hereof, there are no claims, counterclaims, offsets
or defenses arising out of or with respect to the Obligations. Each Borrower
hereby confirms its existing grant to the Administrative Agent, for its benefit
and the benefit of the Lenders, of a lien on and security interest in the
Collateral. Each Borrower hereby reaffirms that all liens and security interests
at any time granted by it to the Administrative Agent, for its benefit and the
benefit of the Lenders, continue in full force and effect and secure and shall
continue to secure the Obligations. Nothing herein contained is intended to in
any manner impair or limit the validity, priority and extent of the
Administrative Agent’s existing security interest in and liens upon the
Collateral. Any


 
6
 




--------------------------------------------------------------------------------





and all references to the Loan Agreement in each of the Loan Documents shall be
deemed to refer to and include this Amendment.
Section 7.    Fees and Expenses. Each Borrower agrees to comply with
Section 4.3.4 of the Loan Agreement, in connection with the evaluation,
negotiation, preparation, execution and delivery of this Amendment. In addition
to the foregoing, the Borrowers agree to pay to the Administrative Agent an
amendment fee of $20,000 to be allocated to the Lenders in accordance with their
Pro Rata Share of the Commitments
Section 8.    Miscellaneous.
(a)    Each Borrower hereby agrees to take all such actions and to execute
and/or deliver to the Administrative Agent all such documents, assignments,
financing statements and other documents as the Administrative Agent may
reasonably require from time to time, to effectuate and implement the purposes
of this Amendment and the other Loan Documents.
(b)    This Amendment shall be binding on and shall inure to the benefit of the
Borrowers, the Administrative Agent, the Lenders and their respective successors
and (to the extent permitted under the Loan Agreement) assigns. No rights are
intended to be created hereunder for the benefit of any third-party donee,
creditor or incidental beneficiary.
(c)    Wherever possible, each provision of this Amendment shall be interpreted
in such a manner as to be effective and valid under applicable law, but if any
provision of this Amendment shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.
(d)    The headings of any paragraph of this Amendment are for convenience only
and shall not be used to interpret any provision hereof.
(e)    This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement. Execution and delivery by facsimile or other electronic
transmission shall bind the undersigned. Receipt of an executed signature page
to this Amendment by facsimile or other electronic transmission shall constitute
effective delivery thereof and shall be deemed an original signature hereunder.
(f)    No modification hereof or any agreement referred to herein shall be
binding or enforceable unless in writing and signed on behalf of the party
against whom enforcement is sought.
(g)    The terms and conditions of this Amendment shall be governed by and
construed in accordance with the internal laws of the State of Illinois
excluding conflict of laws statutes or common law principles that would result
in the application of laws other than the internal laws of the State of
Illinois.


 
7
 




--------------------------------------------------------------------------------





(h)    EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THE
EXECUTION OR ACCEPTANCE OF THIS AMENDMENT, WAIVES ITS AND THEIR RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT OR PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING
OUT OF OR RELATED TO THIS AMENDMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS OR THE COLLATERAL.
[SIGNATURE PAGES FOLLOW]




 
8
 




--------------------------------------------------------------------------------


(Signature Page to Consent and Ninth Amendment to
Second Amended and Restated Loan and Security Agreement)




IN WITNESS WHEREOF, the parties hereto have duly executed this Consent and Ninth
Amendment to Second Amended and Restated Loan and Security Agreement as of the
date first above written.
US BORROWERS:
WESTMORELAND COAL COMPANY, a Delaware corporation
By:       /s/ Jennifer S. Grafton    
Jennifer S. Grafton 
Chief Administrative Officer & Secretary
 
WESTMORELAND ENERGY LLC, a Delaware limited liability company
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND – NORTH CAROLINA POWER, L.L.C., a Virginia limited liability
company
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WEI-ROANOKE VALLEY, INC., a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND – ROANOKE VALLEY, L.P., a Delaware limited partnership
   By: WEI-Roanoke Valley, Inc., 
its general partner
By: /s/ Samuel N. Hagreen       
       Samuel N. Hagreen 
       Secretary








--------------------------------------------------------------------------------

(Signature Page to Consent and Ninth Amendment to
Second Amended and Restated Loan and Security Agreement)




US BORROWERS:
WESTMORELAND PARTNERS, a Virginia general partnership
By: Westmoreland-Roanoke Valley, L.P., its general partner
   By: WEI-Roanoke Valley, Inc.,  
its general partner
   By: /s/ Samuel N. Hagreen       
              Samuel N. Hagreen 
              Secretary 

By: Westmoreland-North Carolina Power, L.L.C., its general partner
By: /s/ Samuel N. Hagreen       
        Samuel N. Hagreen 
        Secretary
 
WESTMORELAND RESOURCES, INC., a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND COAL SALES COMPANY, INC., a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WRI PARTNERS, INC., a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
US BORROWERS:
WCC LAND HOLDING COMPANY, INC., a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary








--------------------------------------------------------------------------------

(Signature Page to Consent and Ninth Amendment to
Second Amended and Restated Loan and Security Agreement)




 
WESTMORELAND CANADA LLC, a Delaware limited liability company
By:   /s/ Jennifer S. Grafton    
   Jennifer S. Grafton 
   Vice President and Secretary
 
WESTMORELAND ENERGY SERVICES, INC., a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND MINING LLC, a Delaware limited liability company
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTERN ENERGY COMPANY, a Montana corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
TEXAS WESTMORELAND COAL CO., a Montana corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
US BORROWERS:
WESTMORELAND SAVAGE CORPORATION, a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
DAKOTA WESTMORELAND CORPORATION, a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary








--------------------------------------------------------------------------------

(Signature Page to Consent and Ninth Amendment to
Second Amended and Restated Loan and Security Agreement)




 
BUCKINGHAM COAL COMPANY, LLC, an Ohio limited liability company
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
HAYSTACK COAL COMPANY, a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
   
CANADIAN BORROWERS:
WESTMORELAND CANADIAN INVESTMENTS, L.P., a limited partnership organized and
existing under the laws of the Province of Quebec
By: Westmoreland Canada LLC,  
its general partner
   By: /s/ Jennifer S. Grafton       
        Jennifer S. Grafton 
        Vice President and Secretary
CANADIAN BORROWERS:
WESTMORELAND CANADA HOLDINGS, INC., a corporation organized and existing under
the laws of the Province of Alberta
By:   /s/ Jennifer S. Grafton    
   Jennifer S. Grafton 
   Assistant Secretary
 
WESTMORELAND PRAIRIE RESOURCES INC., a corporation organized and existing under
the laws of the Province of Alberta
By:   /s/ Jennifer S. Grafton    
   Jennifer S. Grafton 
   Assistant Secretary








--------------------------------------------------------------------------------

(Signature Page to Consent and Ninth Amendment to
Second Amended and Restated Loan and Security Agreement)




 
PRAIRIE MINES & ROYALTY ULC, an unlimited liability company organized under the
laws of the Province of Alberta
By:   /s/ Jennifer S. Grafton    
   Jennifer S. Grafton 
   Assistant Secretary








--------------------------------------------------------------------------------

(Signature Page to Consent and Ninth Amendment to
Second Amended and Restated Loan and Security Agreement)






WCC BV:
WCC HOLDING B.V., a B.V. organized and existing under the laws of the
Netherlands
By:   /s/ Jennifer S. Grafton    
   Jennifer S. Grafton  
   Managing Director A
By:    /s/ Clemens Cornelis van den Broek    
   Clemens Cornelis van den Broek 
   Managing Director B












--------------------------------------------------------------------------------


(Signature Page to Consent and Ninth Amendment to
Second Amended and Restated Loan and Security Agreement)






ADMINISTRATIVE AGENT
AND A LENDER:
THE PRIVATEBANK AND TRUST COMPANY
By:    /s/ Douglas Colletti    
   Douglas Colletti 
   Managing Director












--------------------------------------------------------------------------------


(Signature Page to Consent and Ninth Amendment to
Second Amended and Restated Loan and Security Agreement)




LENDER:
EAST WEST BANK
By:   /s/ John Kolb    
   John Kolb 
   Vice President
 
 












